DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The allowed claims are 1-20
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious: 
obtaining, by a terminal, first indication information and second indication information, wherein the first indication information is used to indicate a slot in which the terminal sends or receives a scheduling assignment (SA), and the second indication information is used to indicate a slot format of the slot; and
determining, by the terminal, SA resources in the slot based on the slot format
Regarding the prior art of record:
Tang et. al. (US 2021/0329498 A1) discloses obtaining, by a terminal, indication information used to indicate a slot format of the slot (Fig. 26 Fig. 27 Para 178 181 including symbols for Sidelink (SL)). Tang further discloses using a SA to indicated information used to indicate a slot format of the slot (Para 180 “the terminal device may include slot format information in the SA or data at the time of transmission”) and determining, by the terminal, SA resources (Fig. 29 S112 Para 186)
However, Tang is not prior art and Tang does not disclose obtaining, by a terminal, indication information used to indicate a slot in which the terminal sends or receives a SA nor determining, by the terminal, SA resources in the slot based on the slot format.
Choi et. al. (US 2020/0045697 A1) discloses obtaining, by a terminal, indication information used to indicate a slot format of the slot (Fig. 8 S860 S870 S880 Para 106 Table 7 Para 107 Slot Format Indicator (SFI), which can include symbols for SL) and a SA (Fig. 12 S1210 S1220 S1230 Para 117 120 The Sidelink Control Information (SCI) including resource information indicating the SL resources is functionally equivalent to an SA) containing indication information is used to indicate a slot format of the slot (SCI)
However, Choi is not prior art and Choi does not disclose obtaining, by a terminal, indication information is used to indicate a slot in which the terminal sends or receives a SA nor determining, by a terminal, SA resources in the slot based on the slot format.
Zhang et. al. (US 2021/0329650 A1) discloses obtaining, by a terminal, indication information used to indicate a slot format of the slot (Fig. 5 Fig. 6 S130 Para 145 148 157 276 including symbols for SL)
However, Zhang is not prior art and Zhang is silent on SA.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463